Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanyingQuarterly Report on Form 10-Q of Bama Biotech, Inc. for theperiod endedMay 31, 2012, I, Shuairui Qui,PrincipleExecutive Officer and PrincipleFinancial OfficerofBama Biotech, Inc.hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. SuchQuarterly Report on Form 10-Q for theperiod endedMay 31, 2012, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchQuarterly Report on Form 10-Q for theperiod endedMay 31, 2012, fairly presents, in all material respects, the financial condition and results of operations ofBama Biotech, Inc. BAMA BIOTECH, INC. Date:July 13, 2012 By: /s/ Shuairui Qui Shuairui Qui President (Duly Authorized Officer, Principal Executive Officer and Principal Financial Officer)
